 1   ROGERS JOSEPH O’DONNELL
     Robert S. Metzger (State Bar No. 81294)
 2   rmetzger@rjo.com
     Merri A. Baldwin (State Bar No. 141957)
 3   mbaldwin@rjo.com
     Joshua M. Deitz (State Bar No. 267454)
 4   jdeitz@rjo.com
     Stephen L. Bacon
 5   sbacon@rjo.com (admitted pro hac vice)
     311 California Street
 6   San Francisco, California 94104
     Telephone: 415.956.2828
 7   Facsimile: 415.956.6457
 8   Attorneys for Defendant
     AEROMETALS, INC.
 9
10
11                                UNITED STATES DISTRICT COURT
12                               EASTERN DISTRICT OF CALIFORNIA
13
     MD HELICOPTERS, INC.,                                 Case No. 2:16-cv-02249-TLN-AC
14
                            Plaintiff,                     [PROPOSED] ORDER GRANTING
15                                                         REQUEST FOR AN ORDER TO FILE
            vs.                                            UNDER SEAL DOCUMENTS IN
16                                                         SUPPORT OF AEROMETALS, INC.’S
     AEROMETALS, INC.,                                     OPPOSITION TO MD HELICOPTERS,
17                                                         INC.’S MOTION TO QUASH
                            Defendant.                     AEROMETALS’ RULE 45 SUBPOENA
18                                                         TO THE BOEING COMPANY
19                                                         Date: March 13, 2019
                                                           Time: 10:00 a.m.
20                                                         Ctrm: 26, 8th Fl.
21                                                         The Honorable Allison Claire
22
23
                    Defendant Aerometals, Inc.’s Request for an Order to File Under Seal
24
     Documents in Support of Its Opposition to Plaintiff MD Helicopters, Inc.’s Motion to Quash
25
     Aerometals’ Rule 45 Subpoena to The Boeing Company pursuant to Local Rule 141 is
26
     GRANTED.
27
                    IT IS HEREBY ORDERED that Defendant shall file under seal Exhibits A
28
                                                                                                       Page 1
      Case No.: 2:16-cv-02249-TLN-AC [Proposed] Order Granting Request to File Under Seal Portions of
                                     Aerometals’ Opposition to MDHI’s Motion to Quash Subpoena to Boeing
                                                                                                      486110.1
 1   through B to the Declaration of Stephen L. Bacon filed in support of Defendant’s Opposition.
 2   These documents shall remain sealed during the duration of this litigation pursuant to the
 3   terms of the Protective Order unless the confidentiality designations are withdrawn or ordered
 4   removed. The documents may be disclosed to the Court and its personnel per the terms of the
 5   Protective Order (ECF No. 33 at 7.3(d)).
 6                  IT IS SO ORDERED.
 7   DATED: March 7, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                                                       Page 2
      Case No.: 2:16-cv-02249-TLN-AC [Proposed] Order Granting Request to File Under Seal Portions of
                                     Aerometals’ Opposition to MDHI’s Motion to Quash Subpoena to Boeing
                                                                                                      486110.1
